Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/13/2021 has been entered.

Claim Status
Claims 1-14 are currently pending and are presented for examination on the merits.

Double Patenting
The Terminal Disclaimer filed on 1/28/2021 is acknowledged, and overcomes the previously entered double Patenting rejection.

Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


More particularly, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Broad categories of abstract ideas include fundamental economic practices, certain methods of organizing human activities, an idea itself, and mathematical relationships/formulas. See, generally Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. __ (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc.,132 S. Ct. 1289, 1294, 1297-98 (2012)); Federal Register notice titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), which is found at: http:// www. gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf; 2015 Update to the Interim Guidance; the 2019 Revised Patent Subject Matter Eligibility Guidance, Fed. Reg., Vol. 84, No. 4, January 7, 2019; and associated Office memoranda.
Under the 2019 PEG, step 2a-prong 1, Claims 1-14 are directed to a process, system, and product that recite a fundamental economic practice, and therefore a method of organizing human activity. More particularly, the claims recite inventions directed to a method of acquiring Alice Corporation.  Under step 2a-prong 2, the claims fail to recite a practical application of the exception, because the extraneous limitations (e.g., the structure) merely add insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g), and/or generally link the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h).  That is to say, the claims generally instruct an artisan to apply it (the method) across generic computing technology.  More particularly, the claims fail to recite an improvement to the functioning of a computer or technology (under MPEP § 2106.05(a)), the use of a particular machine (under § 2106.05(b)), effect a transformation or reduction of a particular article (§ 2106.05(c)), or apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (§ 2106.05(e)).  
Under part 2B, the claim limitations, taken individually and as a whole, do not amount to significantly more than the abstract idea itself. The claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is Alice, merely applying or executing the abstract idea on one or more generic computer system (e.g., a computer system comprising a generic database; a generic element (NIC) for providing website access, etc.; a generic element for receiving user input; and a generic display on the computer, in any of their forms) to carry out the abstract idea more efficiently fails to cure patent ineligibility. See, e.g., Content Extraction, 776 F.3d at 1347 (claims reciting a “scanner” are nevertheless directed to an abstract idea); Mortg. Grader, Inc. v. First Choice Loan Serv. Inc., 811 F.3d 1314, 1324-25 (Fed.Cir.2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea). 
Courts have recognized the following computer functions to be well-understood, routine, and conventional functions when they are claimed in a merely generic manner: performing repetitive calculations, receiving, processing, and storing data, electronic recordkeeping, automating mental tasks, and receiving or transmitting data over a network, e.g., using the Internet to gather data.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. 2013/0245172 to Shablygin et al., in view of 2014/0025958 to Calman.
With respect to Claims 1, 6, and 11, Shablygin teaches a method, computer readable medium; and a system (Abstract; FIG. 6, 8a-e), comprising: a memory comprising instructions ([0094]); an interface (FIGS. 6, 18-21) configured to: receive, from a user telephone device, a request to complete a transaction ([0116]; FIGS. 12) using a token associated ([0013],”receiving a request to generate an active token based on user identifier; [0016]) with the user telephone device ([0128]; [0144]; FIG. 8c,d,e) a processor communicatively coupled to the memory and the interface ([0139-140];FIG. 6), the processor configured, when executing the instructions, to determine one or more tokens associated with the user telephone device ([0144];[0321-23]); wherein the interface is further configured to: send, to an issuer server, a verification request for the token ([0131-35];[0240]; [0321-23], two-way authentication); and receive, in response to the verification request, translated information associated with the token ([0131-35];[0240];[0321-23], 
Shablygin fails to teach wherein the token is associated with a telephone number of the user’s mobile device, and usage of the selected token is verified against one or more rules indicating a geographical boundary outside of which it may not be used. Calman teaches association with an identifier of mobile device or personal account number. [0020]  Calman further teaches geographically limited tokens. [0025];[0054]  Calman further teaches the one or more tokens are associated with the telephone number of the user telephone device. ([0020] specifically says the token is associated with a telephone identifier)  Calman teaches the tokens being generated by an issuer server in response to a request transmitted by the user device. [0018]  Calman discusses the desire for customers to use their mobile device during transactions, when offline, and the need for security when using tokens. [0002-04]  As such, it would have been obvious to an ordinary artisan to modify the teachings of Shablygin to include association by telephone number, and geographically limiting use of the selected token, in order to provide greater access and security.
With respect to Claim 2, 7, 12, Shablygin teaches where the token comprises a non-exploitable representation of the translated information. ([0321-23], encryption key)
With respect to Claim 3, 8, 13, Shablygin teaches wherein the request is received via a telephone call that includes the user telephone device. [0103]
With respect to Claim 4, 9, 14, Shablygin teaches wherein the request is received via a short message service (SMS) text message sent from the user telephone device. [0144]
With respect to Claim 5, 10, Shablygin teaches wherein the token is associated with financial account information. ([0256-60])

Response to Remarks
Applicant’s remarks submitted on 8/13/2021 have been considered, but are not persuasive where rejections/objections are maintained.  The § 101 rejection directed to signals per se have been overcome.  The claim amendments do not distinguish from the PARR.  Calman for example expressly associates a token with a telephone identifier; though it mentions IMEI, this would teach associating the token with the phone number as well.  Moreover, requesting the token via the device also fails to offer an innovative concept.  In Calman, FIG. 2 shows that the device contains a token application 14 that requests a token at predetermined times.   It is noted that a combination claim of dependent claims and/or other limitations from the specification have not been presented.
The remarks predominately argue that the claims should be allowed, as were the parent claims.  However, the instant claims differ from the issued claims of the parent, at least by omitting recitation directed to determining and replacing a compromised token, and “account type for the account . . . a history of transactions that used the first (or second) token.”  In other words the issued parent claims recited ABCDE, whereas the instant claims recite ABCD.  The totality of the recited limitations in the parent gave rise to a practical application as expressed in the Reasons for Allowance.  It is not persuasive to simply cite to the parent case, when seeking broader scope in the child application.  Applicant is encouraged to find analogy to the 2019 PEG example guide, or provide support in the specification for a technical improvement offered by the instant claims.  
As per the prior art rejections, the combination is maintained.  One or ordinary skill in the art armed with the prior art (e.g., Calman) would have been taught the instant amendments.  It US 2003/0014315 to Jaalinoja has been added to the record, as a result of an updated search.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J JACOB whose telephone number is (571)270-3082.  The examiner can normally be reached on M-F 8:00-5:00, alternating Fri. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 5712728105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/WILLIAM J JACOB/Examiner, Art Unit 3696